Citation Nr: 1111618	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the severance of service connection for Type II diabetes mellitus was proper.

2.  Whether the severance of service connection for loss of use of both feet due to diabetic peripheral neuropathy was proper.

3.  Whether the severance of special monthly compensation (SMC) for loss of use of both feet due to diabetic peripheral neuropathy was proper.

4.  Whether the severance of entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35 was proper.

5.  Whether the severance of entitlement to an automobile allowance and adaptive equipment was proper.

6.  Whether the severance of entitlement to specially adapted housing was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO severed service connection for Type II diabetes mellitus and loss of use of both feet due to diabetic peripheral neuropathy, as well as entitlement to SMC for loss of use of both feet due to diabetic peripheral neuropathy, DEA under 38 U.S.C.A. Chapter 35, an automobile allowance and adaptive equipment, and specially adapted housing.  All severances were effective September 1, 2006.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a lung disability.  In June 2010, the RO granted service connection for that disability and thereby resolved the appeal as to that issue.

The issue of entitlement to an increased rating for residuals of lung cancer, status post lobectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his May 2009 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before the Board in Wilkes-Barre, Pennsylvania.  A hearing was scheduled at that location on September 9, 2010 and he was notified of the hearing by a letter dated in August 2010.  The Veteran failed to appear for the scheduled hearing.

In a letter dated September 3, 2010, which was received by the Board subsequent to the date of the hearing, the Veteran withdrew his hearing request.  In a November 2010 letter, he explained that he had been advised by his representative not to attend the hearing due to lack of evidence, but that he regretted his decision and wished to be scheduled for a new hearing.  

The Board finds good cause for the prior failure to appear, and grants the motion to reschedule the hearing.  38 C.F.R. § 20.702(c) (2010).  Accordingly, this case must be remanded to afford the Veteran the requested hearing.  38 C.F.R. § 20.700 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge by videoconference in Wilkes-Barre, Pennsylvania.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



